Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 6/16/2017.
Status of Claims
This action is in reply to the amendments filed on 05/31/2022 and 06/06/2022.
Claims 9-19 are currently pending and have been examined.
Claims 9-12 have been amended.
Claims 15-19 have been added.
Claims 9-19 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 05/31/2022 and 06/06/2022 have been fully considered but they are not persuasive.
In light of the amendments to the drawings, the drawing objections have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Applicant also argues the motivation to combine the cited references stating that the combination relies on impermissible hindsight. Examiner does not find the arguments persuasive. In addition to the motivations provided in the rejections below, the examiner notes that this invention is combining a medical diagnosis and scheduling device with automated vehicles to drive the doctors to make house calls. Sakuma teaches an automated vehicle that is capable of taking a passenger from one location to another. While not explicitly stating the vehicle can be used for a doctor, the known device is capable to receive the known improvements of Massenzio and Lai with regards to diagnosis and scheduling of medical events. Lai even has automated telepresence vehicles that move around a hospital in an automated fashion so the next logical application would be applying that to automated vehicles outsides the bounds of a hospital to allow for house calls to be made. The same benefits in Lai of the doctor not wasting time walking room to room and instead allowed to review the file while the robot is en route would also be realized in the same fashion while that doctor is conveyed in an automated vehicle versus the doctor having to drive themselves. Therefore examiner maintains that the combination is proper and did not rely on hindsight from applicant’s specification. (See MPEP 2143.1.D). Also, in response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Massenzio (US PUB NO 2005/0131740) in view of Lai (US PUB NO 2015/0081338), Sakuma (US PUB NO 2017/0016738) and Kreiner (US PUB NO 2018/0005337).
Regarding claim 9:
Massenzio teaches:
A medical network system (The present invention provides a system and method for controlling home health care services while improving the consistency and reliability of such services. [abstract]) comprising: 
a medical diagnosis terminal (FIG. 4 illustrates the various modules that may be resident on server 206 [0083]; A clinical history module 416 is a review tool that assists the caregiver and their supervisor in making diagnosis of conditions that may change over time and then planning an effective course of treatment… A diagnostic module 428 monitors the service requirements module 410, verification module 422, the medical measurement module 424 to provide an estimate that the service is necessary and will reimbursed by payer 216 or is otherwise medically necessary. [0088]; fig. 2A, field device 202; a field device 202 is assigned to each caregiver. Using the field device 202 instructions regarding a patient care plan can be displayed and the caregiver can enter information regarding the patient. Preferably, the information is in response to a list of questions to which a short answer can be easily provided by selecting a key on the field device, or by using a stylus to select a `check box` on a touch screen thereby eliminating the need for a keyboard. Field device 202 may also include means to record a voice file containing caregiver observations regarding the patient and attach the recording to an electronic mail message or to transmit the recording as a file. Field device 202 includes an integrated digital camera 204 to generate digital photos of the patient that can be stored in field device 202 for subsequent uploading to a management server 206 or transmitted to server 206 in real time. [0062]; examiner notes that both server 206 and the field device 202 could constitute the medical diagnosis terminal.) that is installed at a facility at which medical examination equipment is disposed (examiner notes that while not explicitly stated, it would be reasonable to assume the server 206 is inherently housed inside a medical facility that houses medical equipment; Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206 [0064]; examiner also notes the field diagnosis terminal 202 being a portable device versus one permanently installed in a medical facility is an obvious modification one having ordinary skill in the art would have been capable of making. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). See MPEP 2144.04(V)(A).)  and comprises a first communicator (fig. 5, field unit communication module 526; fig. 4, field unit communication module 426);
a second communicator (fig. 2A, communication between the network 210 and any one of devices 216, 218, 220, and 222) and an information output (examiner notes that each device inherently has some method of displaying information.);
and a determiner configured to determine a [vehicle] allocation schedule (A scheduling module 404 that schedules the appropriate caregiver to visit each patient. Scheduling module 404 resides on server 206 and includes or accesses a geographic information system (GIS) database and mapping tools to facilitate the efficient routing of caregivers identified by certification module 402 to the patient location. Scheduling module 404 includes a list of each caregiver's patient allotment that is displayed in the form of a graphically displayed map. The map or maps for each caregiver is transferred to field device 202 so that the caregiver may display the map during the course of their work period. The map contains symbols representing the location of their patients. By clicking a symbol, the scheduler can view the exact service requirements of that patient, along with their relevant medical history. [0084]) 
a third communicator that is disposed in parallel with the determiner (fig. 2A, system server 206 communication with network 210; fig. 5, field unit communication module; examiner notes that diagnostic module 428 (“medical diagnosis terminal”) and scheduling module 404 (“determiner”) are integrated onto the same server, however if made separable from one another, it would have been obvious to include a discrete communicator for each separate terminal. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04(V)(B); in the interpretation where the field device 202 is seen as the “medical diagnosis terminal” the communicators 426 and 526 are separate and distinct.),
wherein the first communicator is configured to directly or indirectly transmit a medical examination result of the medical examination equipment (A statistical reporting module 414 provides management reports so that doctors and supervisors can monitor the results of patient treatment. A clinical history module 416 is a review tool that assists the caregiver and their supervisor in making diagnosis of conditions that may change over time and then planning an effective course of treatment. [0088]; Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206. [0064]) to the second communicator (Browsers 220 and 222 enable other authorities to access certain portions of the information stored in database 212. For example, a government agency responsible for oversight of health and human services may access all or portions of database 212 through web browser 220 and emergency response agencies may access all or portions of database 212 through web browser 222. With the availability of the Internet, other agencies may be quickly granted access to selected information through any commercially available web browser. [0066]) and the third communicator (Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206. [0064]),
wherein the information output is configured to output information based on the medical examination result received by the second communicator to the doctor (Browsers 220 and 222 enable other authorities to access certain portions of the information stored in database 212. For example, a government agency responsible for oversight of health and human services may access all or portions of database 212 through web browser 220 and emergency response agencies may access all or portions of database 212 through web browser 222. With the availability of the Internet, other agencies may be quickly granted access to selected information through any commercially available web browser. [0066]; examiner notes that database 212 stores all the data from server 206 modules including the medical diagnosis data.),
wherein the determiner is configured to change the vehicle allocation schedule on the basis of the medical examination result received by the third communicator (As indicated at 604, the caregiver can initiate the communication link or server 206 can automatically establish it to reflect changing conditions during the course of the work period. For example, server 206 may be connected to regional hospitals to monitor admissions lists and to scan such lists for patients on the caregiver's schedule. Thus, if a patient on the caregiver's task list is admitted to a hospital, the caregiver is advised of this change in the scheduled list of patients to be visited that day and their route is automatically recalculated. Further, the patient can also call in and reschedule the visit should the patient need to visit the doctor or some other event occurs that makes it inconvenient for the patient to be available for the caregiver's appointment. Thus, the caregiver's schedule is automatically adjusted so that time is not wasted on attempting to complete a scheduled appointment when the patient is unavailable. [0091]),
and wherein the third communicator is configured to transmit the received medical examination result to the second communicator together with the changed [vehicle] allocation schedule (A scheduling module 504 provides the caregiver with a display of each patient to be visited and the type of care to be provided. A map and routing module 506 includes a portion of a GIS database so that the caregiver is provided with the optimal route to reach the next patient. The GIS database may be updated while the caregiver is out in the field if necessary. Module 506 may change the route in response to changes in traffic, weather or other factors that can negatively impact the transit time of caregiver to the patient. Such factors-are preferably received from server 206 but could also be provided by radio link to third party providers of weather and traffic information. A route display module 508 graphically displays the optimal route for the caregiver to take to reach the next patient, the module may also include text or audio route instructions. A patient history module 512 includes patient specific information that may be accessed by the caregiver during patient assessment. A clinical history module 516 provides the caregiver with the patient history in an SQL database [0089]; examiner notes that should the schedule be changed as noted above, the system would update the schedule and provide the proper updated medical information regarding the patients.).
Lai also teaches:
A medical network system (The present disclosure describes various clinical workflows and other methods that utilize a telemedicine device in a healthcare network. [abstract]) comprising:
a medical diagnosis terminal that is installed at a facility at which medical examination equipment is disposed and comprises a first communicator (Telemetry data 230, lab results 240, patient data 260, and physician notes 270 may be displayed in various other panels on PED 210 via the RPI. [0054]; examiner notes that the lab result data (medical diagnosis) must inherently come from server (terminal) within the hospital that inherently has medical examination equipment that is sued to perform the tests/examinations to collect the lab data 240 and patient data 260);
and wherein the third communicator is configured to transmit the received medical examination result to the second communicator together with the changed vehicle allocation schedule (fig. 10, alert 1010 to receiving info at 1020 while robot is on route to patient at 1030.).
Massenzio does not explicitly teach, however Lai teaches:
an automated driving vehicle (FIGS. 1A-C illustrate example embodiments of a telepresence device configured to function as a telemedicine device. As illustrated in each of FIGS. 1A-C, a telepresence device may comprise a base 110 including navigation components configured such that the telepresence device is capable of being manually driven, semi-autonomously driven, and/or autonomously driven. Various display features, connection features, and/or data ports 120, 130, and 165 may be available on a mid-section of the telepresence device. [0049]) in which a doctor rides (examiner notes that the doctor virtually rides in the telepresence device as the robot physically moves the doctor’s presence around the hospital.) and comprises a second communicator and an information output (Various display features, connection features, and/or data ports 120, 130, and 165 may be available on a mid-section of the telepresence device. [0049]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio to include the teachings as taught by Liu because “Healthcare facilities may include telemedicine technologies, such as telepresence and/or telemedicine devices in a telepresence network that allow remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations. For example, a remote healthcare practitioner may be a neurologist practicing in a relatively large hospital who may, via a telemedicine device, provide services and consultations to patients and/or other medical professionals in a relatively small hospital that may not otherwise have a neurologist on staff [Liu, 0027]”. This also increases the effectiveness of the doctor as they are able to perform other duties while travelling from patient to patient and is provided real-time data from the system.
Sakuma also teaches:
an automated driving vehicle (fig. 1, autonomous driving vehicle C) in which a doctor rides (examiner notes that this autonomous vehicle is capable of taking any passengers, including doctors.) and comprises a second communicator (fig. 1, information acquisition unit 31) and an information output (fig. 1, presenting unit 12);
a third communicator that is disposed in parallel with the determiner (The task estimation unit 23 may suggest the suggestion task to the user based on the user information obtained by the information acquisition unit 31 from the server 6. [0052]),
Massenzio in view of Lai does not explicitly teach, however Sakuma teaches:
wherein the automated driving vehicle travels from a first location to a second location (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]), and wherein the second location comprises a residence (although not explicitly stated, the invention of Sakuma would be capable of going to a residence if set as the destination, however Kreiner is mapped to explicitly teach the destination is a residence.);
and a determiner configured to determine a vehicle allocation schedule of the automated driving vehicle to make the automated driving vehicle travel (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]) inside a specific region (fig. 1, region D),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu to include the teachings as taught by Sakuma because “A vehicle operation device is used in an autonomous vehicle autonomously controlled to drive along a determined driving route, and includes a destination setting unit, a route setting unit, and a presenting unit. The destination setting unit sets a destination to a wide area for determining the driving route. The route setting unit allots a provisional destination on a boundary of the area of the destination according to route search conditions including a current position and the destination, so as to determine the driving route passing through the provisional destination. The presenting unit provides a user with a task indicated by an item operated by the user while the autonomous vehicle is moving along the driving route toward the provisional destination, so that the task is executed in the area of the destination after reaching the provisional destination. [Sakuma, 0006]”. Sakuma provides a vehicle that can take a person to multiple stops in a region and can modify the tasks based on real time data. It would have been obvious to combine the teachings of Sakuma with those of Massenzio and Liu to provide a transport system for physically taking a doctor to remote patients and being able to provide the doctor data while on route to be able to familiarize themselves with the case and speed up the diagnosis process when reaching the destination. The scheduling system of Massenzio also allows the system of Massenzio in view of Liu and Sakuma to modify the route dynamically as a result of patient data to maximize efficiency or to handle more important cases should the situation change while out.
Massenzio in view of Lai and Sakuma does not explicitly teach, however Kreiner teaches:
wherein the automated driving vehicle travels from a first location to a second location (The utilization engine 56 also serves as a user reservation system, including source and destination specification, arrival or transit time travel goals, with recurring, dynamic, and priority systems input to provide the most cost-effective and efficient vehicle routing and infrastructure usage. [0027]), and wherein the second location comprises a residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. The restricted set of destinations may be filtered further based on time of day or events/appointments at those destinations. [0046]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu and Sakuma to include the teachings as taught by Kreiner “for managing access to a transportation infrastructure including Receiving a request from a mobile device for a transportation reservation, allocating at least one resource to accommodate the reservation; monitoring a location of a mobile device associated with a user requesting the reservation as the user uses the at least one resource; and releasing the at least one resource when the location of the mobile device indicates the at least one resource is no longer needed. The mobile device may be associated with a subscriber. The method may further include having a plurality of resources and the allocating step allocates at least one of the plurality of resources. As an alternative, the at least one resource is requested by the user and an alternative resource is suggested. The alternative resource may then be accepted and the reservation updated to include the alternative resource. The reservation may be modified to include at least one new resource based on receiving an external input wherein the external input is related to one of an event, another transportation schedule, and the unavailability of the at least one resource. The method may further comprise generating a list of route options wherein one of the route options is a premium route option and the system receives an acceptance of the premium route and then assesses a charge for the premium route. As an alternative, the method may include assessing a penalty for deviation from use of the at least one resource. [Kreiner, 0004]”. 
Regarding claim 10:
Massenzio teaches:
a communicator (fig. 5, field unit communication module 526) configured to communicate with a medical diagnosis terminal (FIG. 4 illustrates the various modules that may be resident on server 206 [0083]; A clinical history module 416 is a review tool that assists the caregiver and their supervisor in making diagnosis of conditions that may change over time and then planning an effective course of treatment… A diagnostic module 428 monitors the service requirements module 410, verification module 422, the medical measurement module 424 to provide an estimate that the service is necessary and will reimbursed by payer 216 or is otherwise medically necessary. [0088) that is installed at a facility at which medical examination equipment is disposed (examiner notes that while not explicitly stated, it would be reasonable to assume the server 206 is inherently housed inside a medical facility that houses medical equipment; Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206 [0064]; examiner also notes the field diagnosis terminal 202 being a portable device versus one permanently installed in a medical facility is an obvious modification one having ordinary skill in the art would have been capable of making. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). See MPEP 2144.04(V)(A).), a doctor terminal operated by a doctor (fig. 2A, field device 202; a field device 202 is assigned to each caregiver. Using the field device 202 instructions regarding a patient care plan can be displayed and the caregiver can enter information regarding the patient. Preferably, the information is in response to a list of questions to which a short answer can be easily provided by selecting a key on the field device, or by using a stylus to select a `check box` on a touch screen thereby eliminating the need for a keyboard. Field device 202 may also include means to record a voice file containing caregiver observations regarding the patient and attach the recording to an electronic mail message or to transmit the recording as a file. Field device 202 includes an integrated digital camera 204 to generate digital photos of the patient that can be stored in field device 202 for subsequent uploading to a management server 206 or transmitted to server 206 in real time. [0062]), 
and a determiner configured to determine a [vehicle] allocation schedule (A scheduling module 404 that schedules the appropriate caregiver to visit each patient. Scheduling module 404 resides on server 206 and includes or accesses a geographic information system (GIS) database and mapping tools to facilitate the efficient routing of caregivers identified by certification module 402 to the patient location. Scheduling module 404 includes a list of each caregiver's patient allotment that is displayed in the form of a graphically displayed map. The map or maps for each caregiver is transferred to field device 202 so that the caregiver may display the map during the course of their work period. The map contains symbols representing the location of their patients. By clicking a symbol, the scheduler can view the exact service requirements of that patient, along with their relevant medical history. [0084]) 
wherein the determiner is configured to change the vehicle allocation schedule on the basis of treatment-related information received from the doctor terminal (As indicated at 604, the caregiver can initiate the communication link or server 206 can automatically establish it to reflect changing conditions during the course of the work period. For example, server 206 may be connected to regional hospitals to monitor admissions lists and to scan such lists for patients on the caregiver's schedule. Thus, if a patient on the caregiver's task list is admitted to a hospital, the caregiver is advised of this change in the scheduled list of patients to be visited that day and their route is automatically recalculated. Further, the patient can also call in and reschedule the visit should the patient need to visit the doctor or some other event occurs that makes it inconvenient for the patient to be available for the caregiver's appointment. Thus, the caregiver's schedule is automatically adjusted so that time is not wasted on attempting to complete a scheduled appointment when the patient is unavailable. [0091]) and transmit the determined vehicle allocation schedule to the doctor terminal (fig. 6, step 604 of updating the schedule; examiner notes that in updating the schedule, they system inherently transmits that new schedule to the doctor terminal.).
Liu also teaches:
a communicator configured to communicate with a medical diagnosis terminal that is installed at a facility at which medical examination equipment is disposed (In a remote presence (RP) system, a telemedicine device, such as an autonomous robot, a semi-autonomous robot, a stationary system, a mobile system, and/or a stationary system mounted to a mobile cart may communicate with an interfacing device via a communications network. In various embodiments, a remote access device (RAD) may be used to view a remote presence interface (RPI), an application running on the RAD. A remote user may utilize the RPI on any of a wide variety of electronic devices, including computers, tablets, cellular phones, various portable electronic devices (PEDs), and/or other suitable electronic devices (referred to as RADs throughout). [0029]), a doctor terminal operated by a doctor (A user may select one or more endpoint telepresence devices via the RPI. Once a secure connection is established between the telepresence device and the RAD, the RPI, being displayed on the RAD, may include a video feed from the telepresence device. In addition, the RPI may include any number of navigational panels, setting controls, telemetry data, map views, and/or patient information, some of which are described in detail herein. [0030]),
Massenzio does not explicitly teach, however Lai teaches:
 and an automated driving vehicle FIGS. 1A-C illustrate example embodiments of a telepresence device configured to function as a telemedicine device. As illustrated in each of FIGS. 1A-C, a telepresence device may comprise a base 110 including navigation components configured such that the telepresence device is capable of being manually driven, semi-autonomously driven, and/or autonomously driven. Various display features, connection features, and/or data ports 120, 130, and 165 may be available on a mid-section of the telepresence device. [0049]) in which the doctor rides (examiner notes that the doctor virtually rides in the telepresence device as the robot physically moves the doctor’s presence around the hospital.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio to include the teachings as taught by Liu because “Healthcare facilities may include telemedicine technologies, such as telepresence and/or telemedicine devices in a telepresence network that allow remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations. For example, a remote healthcare practitioner may be a neurologist practicing in a relatively large hospital who may, via a telemedicine device, provide services and consultations to patients and/or other medical professionals in a relatively small hospital that may not otherwise have a neurologist on staff [Liu, 0027]”. This also increases the effectiveness of the doctor as they are able to perform other duties while travelling from patient to patient and is provided real-time data from the system.
Sakuma also teaches:
an automated driving vehicle (fig. 1, autonomous driving vehicle C) in which the doctor rides (examiner notes that this autonomous vehicle is capable of taking any passengers, including doctors.);
Massenzio in view of Lai does not explicitly teach, however Sakuma teaches:
wherein the automated driving vehicle travels from a first location to a second location (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]), and wherein the second location comprises a residence (although not explicitly stated, the invention of Sakuma would be capable of going to a residence if set as the destination, however Kreiner is mapped to explicitly teach the destination is a residence.);
and a determiner configured to determine a vehicle allocation schedule of the automated driving vehicle to make the automated driving vehicle travel (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]) inside a specific region (fig. 1, region D),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu to include the teachings as taught by Sakuma because “A vehicle operation device is used in an autonomous vehicle autonomously controlled to drive along a determined driving route, and includes a destination setting unit, a route setting unit, and a presenting unit. The destination setting unit sets a destination to a wide area for determining the driving route. The route setting unit allots a provisional destination on a boundary of the area of the destination according to route search conditions including a current position and the destination, so as to determine the driving route passing through the provisional destination. The presenting unit provides a user with a task indicated by an item operated by the user while the autonomous vehicle is moving along the driving route toward the provisional destination, so that the task is executed in the area of the destination after reaching the provisional destination. [Sakuma, 0006]”. Sakuma provides a vehicle that can take a person to multiple stops in a region and can modify the tasks based on real time data. It would have been obvious to combine the teachings of Sakuma with those of Massenzio and Liu to provide a transport system for physically taking a doctor to remote patients and being able to provide the doctor data while on route to be able to familiarize themselves with the case and speed up the diagnosis process when reaching the destination. The scheduling system of Massenzio also allows the system of Massenzio in view of Liu and Sakuma to modify the route dynamically as a result of patient data to maximize efficiency or to handle more important cases should the situation change while out.
Massenzio in view of Lai and Sakuma does not explicitly teach, however Kreiner teaches:
wherein the automated driving vehicle travels from a first location to a second location (The utilization engine 56 also serves as a user reservation system, including source and destination specification, arrival or transit time travel goals, with recurring, dynamic, and priority systems input to provide the most cost-effective and efficient vehicle routing and infrastructure usage. [0027]), and wherein the second location comprises a residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. The restricted set of destinations may be filtered further based on time of day or events/appointments at those destinations. [0046]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu and Sakuma to include the teachings as taught by Kreiner “for managing access to a transportation infrastructure including Receiving a request from a mobile device for a transportation reservation, allocating at least one resource to accommodate the reservation; monitoring a location of a mobile device associated with a user requesting the reservation as the user uses the at least one resource; and releasing the at least one resource when the location of the mobile device indicates the at least one resource is no longer needed. The mobile device may be associated with a subscriber. The method may further include having a plurality of resources and the allocating step allocates at least one of the plurality of resources. As an alternative, the at least one resource is requested by the user and an alternative resource is suggested. The alternative resource may then be accepted and the reservation updated to include the alternative resource. The reservation may be modified to include at least one new resource based on receiving an external input wherein the external input is related to one of an event, another transportation schedule, and the unavailability of the at least one resource. The method may further comprise generating a list of route options wherein one of the route options is a premium route option and the system receives an acceptance of the premium route and then assesses a charge for the premium route. As an alternative, the method may include assessing a penalty for deviation from use of the at least one resource. [Kreiner, 0004]”. 
Regarding claim 13:
Massenzio in view of Liu, Sakuma, and Kreiner teach all the limitations of claim 10, upon which this claim is dependent.
Massenzio further teaches:
wherein the determiner is configured to estimate an expected arrival time of the automated driving vehicle at a predetermined location (As indicated at 608, server 206 may optionally calculate an anticipated arrival time and advise the patient of the caregiver's arrival [0093]), and transmit the estimated expected arrival time to the doctor terminal (A route display module 508 graphically displays the optimal route for the caregiver to take to reach the next patient, the module may also include text or audio route instructions. [0089]; examiner notes that route instructions typically include an estimated time of arrival as is known in the art. Examiner also notes that the notification to the patient of the estimated time of arrival can also be given to the caregiver is a similar method.).
Regarding claim 15:
Massenzio in view of Liu, Sakuma, and Kreiner teach all the limitations of claim 10, upon which this claim is dependent.
Kreiner further teaches:
wherein the residence comprises a user residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. [0046]), and wherein the first location comprises a doctor residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. [0046]; examiner notes that an automated vehicle travels between two locations desired by the user so in light of the teachings of the cited references above it would have been obvious to make the first location the doctor’s residence if they were deciding to make a house call to start work versus leaving from their doctors office to make the house call.).
Regarding claim 16:
Massenzio in view of Liu, Sakuma, and Kreiner teach all the limitations of claim 10, upon which this claim is dependent.
Kreiner further teaches:
wherein the residence comprises a first user residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. [0046]), and wherein the first location comprises a second user residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. [0046]).
Regarding claim 17:
Massenzio in view of Liu, Sakuma, and Kreiner teach all the limitations of claim 10, upon which this claim is dependent.
Kreiner further teaches:
wherein the residence comprises a user residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. [0046]), and wherein the first location comprises a community center (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. [0046]; examiner notes that a community center would fall in the same scope of places cited by the above reference and would be an obvious choice in light of the teachings of the cited references.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Massenzio (US PUB NO 2005/0131740) in view of Lai (US PUB NO 2015/0081338), Sakuma (US PUB NO 2017/0016738), and Kreiner (US PUB NO 2018/0005337) in further view of Groden US PAT NO 9,849,044).
Regarding claim 14:
Massenzio in view of Liu, Sakuma, and Kreiner teach all the limitations of claim 10, upon which this claim is dependent.
Massenzio in view of Liu, Sakuma, and Kreiner does not teach, however Groden teaches:
wherein the determiner is configured to generate necessary equipment-related information on the basis of the treatment-related information (fig. 1, S110; Receiving a request for an early response service S110 functions to receive information about a potential mission. The requested service can be an early response service (e.g., medical service, evacuation service, aerial firefighting service, survey and/or monitoring service, etc.), a non-emergent service (e.g., passenger and/or cargo transportation), and/or any other suitable service. The service request can be received from an emergency dispatch center (e.g., 911 call center), a user or potential user (e.g., user needing transportation, observer at an emergency scene, etc.), and/or from any other suitable requester. [col 2, line 58 – col 3, line 1), and transmit the necessary equipment-related information to at least one of the automated driving vehicle and the medical diagnosis terminal (fig. 1, S120; Determining mission parameters associated with the request S120 functions to assess the request and the associated mission required to satisfy the request. S120 is preferably performed in response to receiving the request S110, but can additionally or alternatively be performed in response to any other suitable triggers and/or at any other suitable time. The mission parameters can include feasibility parameters, risk parameters, resource availability parameters, financial parameters, and/or any other suitable perimeters. In one example, the mission parameters can be represented as a mission parameters vector (e.g., ordered list of mission parameter values). However, the mission parameters can have any suitable representation… patient condition-related parameters (e.g.; required, estimated, and/or ideal response time to reach a patient; patient transport considerations such as mechanical shock thresholds and/or noise thresholds; treatment considerations such as necessary, desired, and/or potentially useful equipment; triage considerations such as patient treatment/transport prioritization and/or patient transport destination determination; etc.) [col 3, lines 25-54]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu, Sakuma, and Kreiner to include the teachings as taught by Groden because “The system and/or method can confer several benefits. First, the system and/or method can enable autonomous operation of a vehicle or fleet of vehicles, which can reduce or eliminate the need for human presence on and/or operation of the vehicles. For example, a distribution of responsibilities (e.g., between humans and autonomous systems, between physical locations, etc.) can enable fewer human operators to efficiently perform necessary vehicle- and/or service-related tasks (e.g., for a fleet of vehicles) and/or increase safety, quality, and/or reliability by enabling human operators to concentrate on fewer tasks simultaneously (e.g., only one task at a time), while leveraging computer-based operation resources and/or autonomous control systems. [col 2, lines 12-24]”
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Massenzio (US PUB NO 2005/0131740) in view of Lai (US PUB NO 2015/0081338), Sakuma (US PUB NO 2017/0016738), and Kreiner (US PUB NO 2018/0005337) in further view of Williams (US PAT NO 10,359,783).
Regarding claim 11:
Massenzio in view of Liu, Sakuma, and Kreiner teach all the limitations of claim 10, upon which this claim is dependent.
Massenzio in view of Liu, Sakuma, and Kreiner does not teach, however Williams teaches:
wherein the doctor terminal is configured to transmit riding information relating to arrangement of the vehicle according to the received vehicle allocation schedule to the determiner (In some embodiments, the matching of a vehicle to a user may involve employing one or more matching algorithms, which involve the identities of both the vehicle and the user. For example, a user may present him/herself to a vehicle which has been pre-scheduled and pre-positioned for that user, at a specified time period, and such pre-positioning information is made available to that user, and thus the match is achieved. This approach is suitable for conditions for example, where there are only a few people and few vehicles, such as for example a residential area where the vehicle may be situated outside the users address. However, in a crowded area, for example where multiple people are present at a specific time, for example when a theatre empties, and there may be multiple vehicles that have been scheduled to match to that set of users, there is a need to determine the appropriate allocation of vehicles to users in an efficient and user friendly manner. [col 36, line 60 - col 37, line 10]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu, Sakuma, and Kreiner to include the teachings as taught by Williams because “Each of the one or more at least partially autonomous vehicles is configured to cooperate with at least one of another vehicle and an area controller. The management system is configured to receive requests to transport, which may have respective start points and respective destinations. Additionally, the management system is configured, responsive to receiving the request, to assign one of the autonomous vehicles to fulfill the request and inform the assigned autonomous vehicle of an assignment. The assigned autonomous vehicle is configured to transport, responsive to the assignment, at least one person from the respective start point, at least in part via the one or more at least partially separated interconnected roadways, to the respective destination. [Williams, col 1, lines 54-67]”. This allows for a system to optimally allocate the autonomous vehicles depending on the schedules and needs of the doctors.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Massenzio (US PUB NO 2005/0131740) in view of Lai (US PUB NO 2015/0081338), Sakuma (US PUB NO 2017/0016738), and Kreiner (US PUB NO 2018/0005337) in further view of Reber (US PUB NO 2013/0304863).
Regarding claim 12:
Massenzio in view of Liu, Sakuma, and Kreiner teach all the limitations of claim 10, upon which this claim is dependent.
Massenzio in view of Liu, Sakuma, and Kreiner does not teach, however Reber teaches:
wherein an external terminal is configured to transmit authentication information of the automated driving vehicle to the doctor terminal (It should be noted, that any of the scenarios described herein a user of a vehicle could use a client device 30 such as a smartphone or other wireless communication device to directly interact with the vehicle cloud processing device 80 associated with the user's vehicle upon proper authentication or pairing between the client device 30 and the vehicle cloud processing device 80. [0050]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu, Sakuma, and Kreiner to include the teachings as taught by Reber because “In accordance with these embodiments, the network control device 47 can allocate computational tasks associated with requests for cloud computing services over the plurality of vehicle aggregation locations, based on the specific registry data associated with these locations. For example long duration tasks can either be allocated to vehicle aggregation locations with long term parking or segmented into shorter tasks that are allocated to medium term or short term parking locations. Computational tasks can first be allocated to vehicle aggregation locations with lower prices and higher priced facilities can be employed only when needed to meet the demands of current requests for cloud computing services. [Reber, 0047]”. The combination of Reber would allow for scalable server platform which can reduce costs.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Massenzio (US PUB NO 2005/0131740) in view of Lai (US PUB NO 2015/0081338), Sakuma (US PUB NO 2017/0016738), and Kreiner (US PUB NO 2018/0005337) in further view of Delp (US PAT NO 10,124,688).
Regarding claim 18:
Massenzio teaches:
A medical network system (The present invention provides a system and method for controlling home health care services while improving the consistency and reliability of such services. [abstract]) comprising: 
a medical diagnosis terminal (FIG. 4 illustrates the various modules that may be resident on server 206 [0083]; A clinical history module 416 is a review tool that assists the caregiver and their supervisor in making diagnosis of conditions that may change over time and then planning an effective course of treatment… A diagnostic module 428 monitors the service requirements module 410, verification module 422, the medical measurement module 424 to provide an estimate that the service is necessary and will reimbursed by payer 216 or is otherwise medically necessary. [0088]; fig. 2A, field device 202; a field device 202 is assigned to each caregiver. Using the field device 202 instructions regarding a patient care plan can be displayed and the caregiver can enter information regarding the patient. Preferably, the information is in response to a list of questions to which a short answer can be easily provided by selecting a key on the field device, or by using a stylus to select a `check box` on a touch screen thereby eliminating the need for a keyboard. Field device 202 may also include means to record a voice file containing caregiver observations regarding the patient and attach the recording to an electronic mail message or to transmit the recording as a file. Field device 202 includes an integrated digital camera 204 to generate digital photos of the patient that can be stored in field device 202 for subsequent uploading to a management server 206 or transmitted to server 206 in real time. [0062]; examiner notes that both server 206 and the field device 202 could constitute the medical diagnosis terminal.) that is installed at a facility at which medical examination equipment is disposed (examiner notes that while not explicitly stated, it would be reasonable to assume the server 206 is inherently housed inside a medical facility that houses medical equipment; Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206 [0064]; examiner also notes the field diagnosis terminal 202 being a portable device versus one permanently installed in a medical facility is an obvious modification one having ordinary skill in the art would have been capable of making. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). See MPEP 2144.04(V)(A).)  and comprises a first communicator (fig. 5, field unit communication module 526; fig. 4, field unit communication module 426);
a second communicator (fig. 2A, communication between the network 210 and any one of devices 216, 218, 220, and 222) and an information output (examiner notes that each device inherently has some method of displaying information.);
and a determiner configured to determine a [vehicle] allocation schedule (A scheduling module 404 that schedules the appropriate caregiver to visit each patient. Scheduling module 404 resides on server 206 and includes or accesses a geographic information system (GIS) database and mapping tools to facilitate the efficient routing of caregivers identified by certification module 402 to the patient location. Scheduling module 404 includes a list of each caregiver's patient allotment that is displayed in the form of a graphically displayed map. The map or maps for each caregiver is transferred to field device 202 so that the caregiver may display the map during the course of their work period. The map contains symbols representing the location of their patients. By clicking a symbol, the scheduler can view the exact service requirements of that patient, along with their relevant medical history. [0084]) 
a third communicator that is disposed in parallel with the determiner (fig. 2A, system server 206 communication with network 210; fig. 5, field unit communication module; examiner notes that diagnostic module 428 (“medical diagnosis terminal”) and scheduling module 404 (“determiner”) are integrated onto the same server, however if made separable from one another, it would have been obvious to include a discrete communicator for each separate terminal. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04(V)(B); in the interpretation where the field device 202 is seen as the “medical diagnosis terminal” the communicators 426 and 526 are separate and distinct.),
wherein the first communicator is configured to directly or indirectly transmit a medical examination result of the medical examination equipment (A statistical reporting module 414 provides management reports so that doctors and supervisors can monitor the results of patient treatment. A clinical history module 416 is a review tool that assists the caregiver and their supervisor in making diagnosis of conditions that may change over time and then planning an effective course of treatment. [0088]; Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206. [0064]) to the second communicator (Browsers 220 and 222 enable other authorities to access certain portions of the information stored in database 212. For example, a government agency responsible for oversight of health and human services may access all or portions of database 212 through web browser 220 and emergency response agencies may access all or portions of database 212 through web browser 222. With the availability of the Internet, other agencies may be quickly granted access to selected information through any commercially available web browser. [0066]) and the third communicator (Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206. [0064]),
wherein the information output is configured to output information based on the medical examination result received by the second communicator to the doctor (Browsers 220 and 222 enable other authorities to access certain portions of the information stored in database 212. For example, a government agency responsible for oversight of health and human services may access all or portions of database 212 through web browser 220 and emergency response agencies may access all or portions of database 212 through web browser 222. With the availability of the Internet, other agencies may be quickly granted access to selected information through any commercially available web browser. [0066]; examiner notes that database 212 stores all the data from server 206 modules including the medical diagnosis data.),
wherein the determiner is configured to change the vehicle allocation schedule on the basis of the medical examination result received by the third communicator (As indicated at 604, the caregiver can initiate the communication link or server 206 can automatically establish it to reflect changing conditions during the course of the work period. For example, server 206 may be connected to regional hospitals to monitor admissions lists and to scan such lists for patients on the caregiver's schedule. Thus, if a patient on the caregiver's task list is admitted to a hospital, the caregiver is advised of this change in the scheduled list of patients to be visited that day and their route is automatically recalculated. Further, the patient can also call in and reschedule the visit should the patient need to visit the doctor or some other event occurs that makes it inconvenient for the patient to be available for the caregiver's appointment. Thus, the caregiver's schedule is automatically adjusted so that time is not wasted on attempting to complete a scheduled appointment when the patient is unavailable. [0091]),
and wherein the third communicator is configured to transmit the received medical examination result to the second communicator together with the changed [vehicle] allocation schedule (A scheduling module 504 provides the caregiver with a display of each patient to be visited and the type of care to be provided. A map and routing module 506 includes a portion of a GIS database so that the caregiver is provided with the optimal route to reach the next patient. The GIS database may be updated while the caregiver is out in the field if necessary. Module 506 may change the route in response to changes in traffic, weather or other factors that can negatively impact the transit time of caregiver to the patient. Such factors-are preferably received from server 206 but could also be provided by radio link to third party providers of weather and traffic information. A route display module 508 graphically displays the optimal route for the caregiver to take to reach the next patient, the module may also include text or audio route instructions. A patient history module 512 includes patient specific information that may be accessed by the caregiver during patient assessment. A clinical history module 516 provides the caregiver with the patient history in an SQL database [0089]; examiner notes that should the schedule be changed as noted above, the system would update the schedule and provide the proper updated medical information regarding the patients.).
Lai also teaches:
A medical network system (The present disclosure describes various clinical workflows and other methods that utilize a telemedicine device in a healthcare network. [abstract]) comprising:
a medical diagnosis terminal that is installed at a facility at which medical examination equipment is disposed and comprises a first communicator (Telemetry data 230, lab results 240, patient data 260, and physician notes 270 may be displayed in various other panels on PED 210 via the RPI. [0054]; examiner notes that the lab result data (medical diagnosis) must inherently come from server (terminal) within the hospital that inherently has medical examination equipment that is sued to perform the tests/examinations to collect the lab data 240 and patient data 260);
and wherein the third communicator is configured to transmit the received medical examination result to the second communicator together with the changed vehicle allocation schedule (fig. 10, alert 1010 to receiving info at 1020 while robot is on route to patient at 1030.).
Massenzio does not explicitly teach, however Lai teaches:
an automated driving vehicle (FIGS. 1A-C illustrate example embodiments of a telepresence device configured to function as a telemedicine device. As illustrated in each of FIGS. 1A-C, a telepresence device may comprise a base 110 including navigation components configured such that the telepresence device is capable of being manually driven, semi-autonomously driven, and/or autonomously driven. Various display features, connection features, and/or data ports 120, 130, and 165 may be available on a mid-section of the telepresence device. [0049]) in which a doctor rides (examiner notes that the doctor virtually rides in the telepresence device as the robot physically moves the doctors presence around the hospital.) and comprises a second communicator and an information output (Various display features, connection features, and/or data ports 120, 130, and 165 may be available on a mid-section of the telepresence device. [0049]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio to include the teachings as taught by Liu because “Healthcare facilities may include telemedicine technologies, such as telepresence and/or telemedicine devices in a telepresence network that allow remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations. For example, a remote healthcare practitioner may be a neurologist practicing in a relatively large hospital who may, via a telemedicine device, provide services and consultations to patients and/or other medical professionals in a relatively small hospital that may not otherwise have a neurologist on staff [Liu, 0027]”. This also increases the effectiveness of the doctor as they are able to perform other duties while travelling from patient to patient and is provided real-time data from the system.
Sakuma also teaches:
an automated driving vehicle (fig. 1, autonomous driving vehicle C) in which a doctor rides (examiner notes that this autonomous vehicle is capable of taking any passengers, including doctors.) and comprises a second communicator (fig. 1, information acquisition unit 31) and an information output (fig. 1, presenting unit 12);
a third communicator that is disposed in parallel with the determiner (The task estimation unit 23 may suggest the suggestion task to the user based on the user information obtained by the information acquisition unit 31 from the server 6. [0052]),
Massenzio in view of Lai does not explicitly teach, however Sakuma teaches:
wherein the automated driving vehicle travels from a first location to a second location (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]), and wherein the second location comprises a residence (although not explicitly stated, the invention of Sakuma would be capable of going to a residence if set as the destination, however Kreiner is mapped to explicitly teach the destination is a residence.);
and a determiner configured to determine a vehicle allocation schedule of the automated driving vehicle to make the automated driving vehicle travel (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]) inside a specific region (fig. 1, region D),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu to include the teachings as taught by Sakuma because “A vehicle operation device is used in an autonomous vehicle autonomously controlled to drive along a determined driving route, and includes a destination setting unit, a route setting unit, and a presenting unit. The destination setting unit sets a destination to a wide area for determining the driving route. The route setting unit allots a provisional destination on a boundary of the area of the destination according to route search conditions including a current position and the destination, so as to determine the driving route passing through the provisional destination. The presenting unit provides a user with a task indicated by an item operated by the user while the autonomous vehicle is moving along the driving route toward the provisional destination, so that the task is executed in the area of the destination after reaching the provisional destination. [Sakuma, 0006]”. Sakuma provides a vehicle that can take a person to multiple stops in a region and can modify the tasks based on real time data. It would have been obvious to combine the teachings of Sakuma with those of Massenzio and Liu to provide a transport system for physically taking a doctor to remote patients and being able to provide the doctor data while on route to be able to familiarize themselves with the case and speed up the diagnosis process when reaching the destination. The scheduling system of Massenzio also allows the system of Massenzio in view of Liu and Sakuma to modify the route dynamically as a result of patient data to maximize efficiency or to handle more important cases should the situation change while out.
Massenzio in view of Lai and Sakuma does not explicitly teach, however Kreiner teaches:
wherein the automated driving vehicle travels from a first location to a second location (The utilization engine 56 also serves as a user reservation system, including source and destination specification, arrival or transit time travel goals, with recurring, dynamic, and priority systems input to provide the most cost-effective and efficient vehicle routing and infrastructure usage. [0027]), and wherein the second location comprises a residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. The restricted set of destinations may be filtered further based on time of day or events/appointments at those destinations. [0046]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu and Sakuma to include the teachings as taught by Kreiner “for managing access to a transportation infrastructure including Receiving a request from a mobile device for a transportation reservation, allocating at least one resource to accommodate the reservation; monitoring a location of a mobile device associated with a user requesting the reservation as the user uses the at least one resource; and releasing the at least one resource when the location of the mobile device indicates the at least one resource is no longer needed. The mobile device may be associated with a subscriber. The method may further include having a plurality of resources and the allocating step allocates at least one of the plurality of resources. As an alternative, the at least one resource is requested by the user and an alternative resource is suggested. The alternative resource may then be accepted and the reservation updated to include the alternative resource. The reservation may be modified to include at least one new resource based on receiving an external input wherein the external input is related to one of an event, another transportation schedule, and the unavailability of the at least one resource. The method may further comprise generating a list of route options wherein one of the route options is a premium route option and the system receives an acceptance of the premium route and then assesses a charge for the premium route. As an alternative, the method may include assessing a penalty for deviation from use of the at least one resource. [Kreiner, 0004]”. 
Massenzio in view of Lai, Sakuma, and Kreiner does not explicitly teach, however Delp teaches:
and wherein additional equipment (for swapping a removable carriage of the vehicle in order to refuel/recharge while the vehicle is in route [col 1, lines 50-52]) is dispatched on a route or to a relay place (to rendezvous points along a trip [col 1, lines 49-51]) of the automated driving vehicle (The vehicle 100 can include one or more autonomous driving modules 160. The autonomous driving module(s) 160 can be configured to receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100. [col 16, lines 11-16]) by another automated driving vehicle (an autonomous modular vehicle [col 1, lines 49-50]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu, Sakuma, and Kreiner to include the teachings as taught by Delp because “with the advent of autonomous vehicles that are capable of self-driving without input from a human driver, additional difficulties can be introduced in relation to refueling/recharging. For example, a passenger/driver of the autonomous vehicle may be distracted from operating conditions of the vehicle while in route since the autonomous vehicle does not use the input of the passenger. Thus, the passenger/driver can focus on other tasks such as work or entertainment. However, because the passenger/driver is distracted from the autonomous vehicle, in some circumstances, the vehicle may run out of energy (e.g., gas or electric charge). Accordingly, ensuring the vehicle is fueled/charged in a timely fashion and that the vehicle is not stranded as a result of running out of energy presents difficulties that are addressed herein. [Delp, col 1, lines 31-45]”. 
Regarding claim 19:
Massenzio teaches:
a communicator (fig. 5, field unit communication module 526) configured to communicate with a medical diagnosis terminal (FIG. 4 illustrates the various modules that may be resident on server 206 [0083]; A clinical history module 416 is a review tool that assists the caregiver and their supervisor in making diagnosis of conditions that may change over time and then planning an effective course of treatment… A diagnostic module 428 monitors the service requirements module 410, verification module 422, the medical measurement module 424 to provide an estimate that the service is necessary and will reimbursed by payer 216 or is otherwise medically necessary. [0088) that is installed at a facility at which medical examination equipment is disposed (examiner notes that while not explicitly stated, it would be reasonable to assume the server 206 is inherently housed inside a medical facility that houses medical equipment; Other medical devices 214, such as a digital scale, blood pressure, glucose monitor, thermometer or other medical device that provides a digital measurement may be coupled to field device 202 for transmission to server 206 [0064]; examiner also notes the field diagnosis terminal 202 being a portable device versus one permanently installed in a medical facility is an obvious modification one having ordinary skill in the art would have been capable of making. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). See MPEP 2144.04(V)(A).), a doctor terminal operated by a doctor (fig. 2A, field device 202; a field device 202 is assigned to each caregiver. Using the field device 202 instructions regarding a patient care plan can be displayed and the caregiver can enter information regarding the patient. Preferably, the information is in response to a list of questions to which a short answer can be easily provided by selecting a key on the field device, or by using a stylus to select a `check box` on a touch screen thereby eliminating the need for a keyboard. Field device 202 may also include means to record a voice file containing caregiver observations regarding the patient and attach the recording to an electronic mail message or to transmit the recording as a file. Field device 202 includes an integrated digital camera 204 to generate digital photos of the patient that can be stored in field device 202 for subsequent uploading to a management server 206 or transmitted to server 206 in real time. [0062]), 
and a determiner configured to determine a [vehicle] allocation schedule (A scheduling module 404 that schedules the appropriate caregiver to visit each patient. Scheduling module 404 resides on server 206 and includes or accesses a geographic information system (GIS) database and mapping tools to facilitate the efficient routing of caregivers identified by certification module 402 to the patient location. Scheduling module 404 includes a list of each caregiver's patient allotment that is displayed in the form of a graphically displayed map. The map or maps for each caregiver is transferred to field device 202 so that the caregiver may display the map during the course of their work period. The map contains symbols representing the location of their patients. By clicking a symbol, the scheduler can view the exact service requirements of that patient, along with their relevant medical history. [0084]) 
wherein the determiner is configured to change the vehicle allocation schedule on the basis of treatment-related information received from the doctor terminal (As indicated at 604, the caregiver can initiate the communication link or server 206 can automatically establish it to reflect changing conditions during the course of the work period. For example, server 206 may be connected to regional hospitals to monitor admissions lists and to scan such lists for patients on the caregiver's schedule. Thus, if a patient on the caregiver's task list is admitted to a hospital, the caregiver is advised of this change in the scheduled list of patients to be visited that day and their route is automatically recalculated. Further, the patient can also call in and reschedule the visit should the patient need to visit the doctor or some other event occurs that makes it inconvenient for the patient to be available for the caregiver's appointment. Thus, the caregiver's schedule is automatically adjusted so that time is not wasted on attempting to complete a scheduled appointment when the patient is unavailable. [0091]) and transmit the determined vehicle allocation schedule to the doctor terminal (fig. 6, step 604 of updating the schedule; examiner notes that in updating the schedule, they system inherently transmits that new schedule to the doctor terminal.).
Liu also teaches:
a communicator configured to communicate with a medical diagnosis terminal that is installed at a facility at which medical examination equipment is disposed (In a remote presence (RP) system, a telemedicine device, such as an autonomous robot, a semi-autonomous robot, a stationary system, a mobile system, and/or a stationary system mounted to a mobile cart may communicate with an interfacing device via a communications network. In various embodiments, a remote access device (RAD) may be used to view a remote presence interface (RPI), an application running on the RAD. A remote user may utilize the RPI on any of a wide variety of electronic devices, including computers, tablets, cellular phones, various portable electronic devices (PEDs), and/or other suitable electronic devices (referred to as RADs throughout). [0029]), a doctor terminal operated by a doctor (A user may select one or more endpoint telepresence devices via the RPI. Once a secure connection is established between the telepresence device and the RAD, the RPI, being displayed on the RAD, may include a video feed from the telepresence device. In addition, the RPI may include any number of navigational panels, setting controls, telemetry data, map views, and/or patient information, some of which are described in detail herein. [0030]),
Massenzio does not explicitly teach, however Lai teaches:
 and an automated driving vehicle FIGS. 1A-C illustrate example embodiments of a telepresence device configured to function as a telemedicine device. As illustrated in each of FIGS. 1A-C, a telepresence device may comprise a base 110 including navigation components configured such that the telepresence device is capable of being manually driven, semi-autonomously driven, and/or autonomously driven. Various display features, connection features, and/or data ports 120, 130, and 165 may be available on a mid-section of the telepresence device. [0049]) in which the doctor rides (examiner notes that the doctor virtually rides in the telepresence device as the robot physically moves the doctors presence around the hospital.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio to include the teachings as taught by Liu because “Healthcare facilities may include telemedicine technologies, such as telepresence and/or telemedicine devices in a telepresence network that allow remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations. For example, a remote healthcare practitioner may be a neurologist practicing in a relatively large hospital who may, via a telemedicine device, provide services and consultations to patients and/or other medical professionals in a relatively small hospital that may not otherwise have a neurologist on staff [Liu, 0027]”. This also increases the effectiveness of the doctor as they are able to perform other duties while travelling from patient to patient and is provided real-time data from the system.
Sakuma also teaches:
an automated driving vehicle (fig. 1, autonomous driving vehicle C) in which the doctor rides (examiner notes that this autonomous vehicle is capable of taking any passengers, including doctors.);
Massenzio in view of Lai does not explicitly teach, however Sakuma teaches:
wherein the automated driving vehicle travels from a first location to a second location (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]), and wherein the second location comprises a residence (although not explicitly stated, the invention of Sakuma would be capable of going to a residence if set as the destination, however Kreiner is mapped to explicitly teach the destination is a residence.);
and a determiner configured to determine a vehicle allocation schedule of the automated driving vehicle to make the automated driving vehicle travel (fig. 1, points G1 to G5 in region D; In step S117, the route setting unit 22 adds the suggestion tasks, as the proposed sites G1 to G5, estimated in step S108 to a traveling list. In step S118, the route setting unit 22 determines, as a driving route F3 continued from the driving route F1, a traveling route sequentially passing through the proposed sites G1 to G5 after reaching the one provisional destination E in the area of the destination D, as shown in FIG. 11. [0059]) inside a specific region (fig. 1, region D),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu to include the teachings as taught by Sakuma because “A vehicle operation device is used in an autonomous vehicle autonomously controlled to drive along a determined driving route, and includes a destination setting unit, a route setting unit, and a presenting unit. The destination setting unit sets a destination to a wide area for determining the driving route. The route setting unit allots a provisional destination on a boundary of the area of the destination according to route search conditions including a current position and the destination, so as to determine the driving route passing through the provisional destination. The presenting unit provides a user with a task indicated by an item operated by the user while the autonomous vehicle is moving along the driving route toward the provisional destination, so that the task is executed in the area of the destination after reaching the provisional destination. [Sakuma, 0006]”. Sakuma provides a vehicle that can take a person to multiple stops in a region and can modify the tasks based on real time data. It would have been obvious to combine the teachings of Sakuma with those of Massenzio and Liu to provide a transport system for physically taking a doctor to remote patients and being able to provide the doctor data while on route to be able to familiarize themselves with the case and speed up the diagnosis process when reaching the destination. The scheduling system of Massenzio also allows the system of Massenzio in view of Liu and Sakuma to modify the route dynamically as a result of patient data to maximize efficiency or to handle more important cases should the situation change while out.
Massenzio in view of Lai and Sakuma does not explicitly teach, however Kreiner teaches:
wherein the automated driving vehicle travels from a first location to a second location (The utilization engine 56 also serves as a user reservation system, including source and destination specification, arrival or transit time travel goals, with recurring, dynamic, and priority systems input to provide the most cost-effective and efficient vehicle routing and infrastructure usage. [0027]), and wherein the second location comprises a residence (The restricted set of destinations may include public locations, such as hospitals, police stations, fire departments, courthouses, DMV, and private locations could include personal doctor(s), lawyer, “school”, “work”, and “home”. The restricted set of destinations may be filtered further based on time of day or events/appointments at those destinations. [0046]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu and Sakuma to include the teachings as taught by Kreiner “for managing access to a transportation infrastructure including Receiving a request from a mobile device for a transportation reservation, allocating at least one resource to accommodate the reservation; monitoring a location of a mobile device associated with a user requesting the reservation as the user uses the at least one resource; and releasing the at least one resource when the location of the mobile device indicates the at least one resource is no longer needed. The mobile device may be associated with a subscriber. The method may further include having a plurality of resources and the allocating step allocates at least one of the plurality of resources. As an alternative, the at least one resource is requested by the user and an alternative resource is suggested. The alternative resource may then be accepted and the reservation updated to include the alternative resource. The reservation may be modified to include at least one new resource based on receiving an external input wherein the external input is related to one of an event, another transportation schedule, and the unavailability of the at least one resource. The method may further comprise generating a list of route options wherein one of the route options is a premium route option and the system receives an acceptance of the premium route and then assesses a charge for the premium route. As an alternative, the method may include assessing a penalty for deviation from use of the at least one resource. [Kreiner, 0004]”. 
Massenzio in view of Lai, Sakuma, and Kreiner does not explicitly teach, however Delp teaches:
and wherein additional equipment (for swapping a removable carriage of the vehicle in order to refuel/recharge while the vehicle is in route [col 1, lines 50-52]) is dispatched on a route or to a relay place (to rendezvous points along a trip [col 1, lines 49-51]) of the automated driving vehicle (The vehicle 100 can include one or more autonomous driving modules 160. The autonomous driving module(s) 160 can be configured to receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100. [col 16, lines 11-16]) by another automated driving vehicle (an autonomous modular vehicle [col 1, lines 49-50]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Massenzio in view of Liu, Sakuma, and Kreiner to include the teachings as taught by Delp because “with the advent of autonomous vehicles that are capable of self-driving without input from a human driver, additional difficulties can be introduced in relation to refueling/recharging. For example, a passenger/driver of the autonomous vehicle may be distracted from operating conditions of the vehicle while in route since the autonomous vehicle does not use the input of the passenger. Thus, the passenger/driver can focus on other tasks such as work or entertainment. However, because the passenger/driver is distracted from the autonomous vehicle, in some circumstances, the vehicle may run out of energy (e.g., gas or electric charge). Accordingly, ensuring the vehicle is fueled/charged in a timely fashion and that the vehicle is not stranded as a result of running out of energy presents difficulties that are addressed herein. [Delp, col 1, lines 31-45]”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        /S.R.J./Examiner, Art Unit 3665